DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020, 12/02/2020, 12/07/2020, 01/05/2021, 01/07/2021, 01/14/2021 was filed after the mailing date of the Notice of Allowance on 10/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment filed on 09/25/2020 regarding claims 1-25 is fully considered. Of the above claims, claims 1 and 16 have been canceled; claim 2 has been amended, and claims 17-25 have been newly added.
Allowable Subject Matter
Claims 2-15 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 2-15, 17 and 18 is the inclusion of the limitations of a printing fluid cartridge that include a storage chamber configured to store printing fluid; a supply portion including a supply hole through which the printing fluid is configured to flow out of the storage chamber in a frontward direction crossing a gravitational direction in an upright posture; a front surface at which the supply portion is provided; a rear surface away from the front surface in a rearward direction opposite to 
The primary reason for allowance of claims 19-24 is the inclusion of the limitations of a printing fluid cartridge that include a storage chamber configured to store printing fluid; a supply portion including a supply hole through which the printing fluid is configured to flow out of the storage chamber in a frontward direction crossing a gravitational direction in an upright posture; a front surface at which the supply portion is provided; a rear surface away from the front surface in a rearward direction opposite to the frontward direction in the upright posture, the storage chamber being positioned between the front surface and the rear surface; an upper surface disposed upward relative to the storage chamber and facing upward opposite to the gravitational direction 
The primary reason for allowance of claim 25 is the inclusion of the limitations of a printing fluid cartridge that include a storage chamber configured to store printing fluid; a supply portion including a supply hole through which the printing fluid is configured to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









28 December 2020
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853